Exhibit 10.2 [FORM OF BUYER PRICE REDUCTION LETTER] [COMPANY LETTERHEAD] May , 2017 Attention: Dear Sirs: Reference is hereby made to that certain Purchase Agreement, dated May , 2017 (the “Purchase Agreement”), by and between . (the “Seller”) and you (the “Buyer” or “you”), pursuant to which you agreed to purchase a portion of the 2017 Series B Senior Secured Convertible Note issued by Great Basin Scientific, Inc., a Delaware corporation, with headquarters located at 420 E. South Temple, Suite 520, Salt Lake City, UT 84111 (the “Company”) to the Seller (the “Purchased Note”), which Purchased Note is convertible into shares of shares of the Company's common stock, par value $0.0001 per share (the “Common Stock”).Capitalized terms not defined herein shall have the meaning as set forth in the Purchased Note. The Company represents that the Seller together with the Buyer and the Other Buyers (as defined in the Purchase Agreement) represent the Required Holders under the Seller Note.
